                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

TEXAS LEAGUE OF UNITED LATIN
AMERICAN CITIZENS, et al.,

                 Plaintiff
                                            Civil Action No. 1:20-cv-1006-RP
      vs.

GREG ABBOTT, in his official capacity as
Governor of Texas, et al.,

                 Defendants.



BRIEF OF AMICUS CURIAE DISABILITY RIGHTS ORGANIZATIONS IN SUPPORT
  OF TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                                   TABLE OF CONTENTS

                                                                                                                                       Page

SUMMARY ................................................................................................................................... 1
INTERESTS OF AMICI ................................................................................................................ 1
DISCUSSION ................................................................................................................................ 3
I.        Voters with disabilities are considerably more vulnerable to COVID-19 than the
          general population. ............................................................................................................. 3
II.       Multiple drop-off sites are needed regardless of the pandemic. ........................................ 5
III.      The impacts on voters with disabilities further support Plaintiffs’ requested
          injunctive relief. ................................................................................................................. 6
CONCLUSION .............................................................................................................................. 9




                                                                       i
                                            SUMMARY

        Disability Rights Texas, ADAPT Texas, and REV UP Texas respectfully submit this

amicus curiae brief in support of Plaintiffs’ Motion for a Temporary Restraining Order and

Preliminary Injunction (ECF No. 15), set for hearing on October 8, 2020. Amici are nonprofit

organizations whose purpose is to protect the rights of individuals with disabilities, including their

voting rights.

         Governor Abbott’s October 1 Order – which suddenly and belatedly limited each Texas

county to just one absentee ballot drop-off location – threatens these rights, particularly for voters

with disabilities living in populous or geographically large counties. The Order exacerbates the

risks that these voters already face in attempting to vote in the midst of a pandemic, by forcing

them to a single, often distant location that will face substantial crowding. The Order severely

complicates the logistics of returning absentee ballots because it forces many of these voters to

travel long distances for lengthy periods, particularly in light of the anticipated delays with the

United States Postal Service (“USPS”). It affects these changes at a highly inopportune time, well

after the additional drop-off locations had been advertised and voters had begun planning

accordingly – no small endeavor for voters with disabilities who often have far more limited

transportation options. And it offers no legitimate, let alone persuasive, basis for these restrictions.

        Under these circumstances, preliminary injunctive relief is warranted and prudent:

Plaintiffs are highly likely to succeed on their claims, voters will be harmed should the Order stand

in the interim, and the equities weigh squarely in Plaintiffs’ favor.

                                     INTERESTS OF AMICI

        Disability Rights Texas (DRTX) is a nonprofit organization designated to serve as the

Protection and Advocacy System (“P&A”) for the State of Texas. See Tex. Gov. Exec. Order No.

DB-33, 2 Tex. Reg. 3713 (1977); Tex. Att’y Gen. Op. No. JC-0461 (2002). Its purpose is to protect


                                                   1
and advocate for the legal and human rights of individuals with disabilities, and it is authorized to

do so under the Developmental Disabilities Assistance and Bill of Rights Act of 2000, 42 U.S.C.

§§ 15041 et seq.; Protection and Advocacy for Mentally Ill Individuals Act, 42 U.S.C. §§ 10801

et seq.; and Protection and Advocacy for Individual Rights Act, 29 U.S.C. § 794e. In accordance

with its federal mandate, Disability Rights Texas has the authority, among other things, to pursue

administrative, legal, and other appropriate remedies to ensure the protection of rights of persons

with disabilities. 29 U.S.C. § 794e(f)(3); 42 U.S.C. § 10805(a)(1)(B). One of DRTX’s priority

areas is safeguarding the voting rights of people with disabilities. DRTX has filed numerous

amicus briefs to ensure that courts and litigants follow the antidiscrimination mandates in the

Americans with Disabilities Act (ADA).

        ADAPT Texas is a chapter of the national grass-roots disability rights activist organization

that believes in using non-violent civil disobedience, among other strategies, to work towards

social change for disabled citizens. ADAPT Texas advocates to ensure that the rights of people

with disabilities are not diminished in any way, including the right to vote privately and

independently.

        REV UP Texas is a non-partisan, statewide, collaborative organization that empowers,

educates, and provides outreach to the disability community and its allies (family members,

supporters, professionals, the public, and policy makers). These efforts focus upon accessibility of

polling sites; the rights of people with disabilities in the voting process; inclusive voter registration;

education on disability issues; and mobilization of the disability vote.




                                                    2
                                                  DISCUSSION

I.         Voters with disabilities are considerably more vulnerable to COVID-19 than the
           general population.

           Texas has afforded persons with disabilities the right to vote by absentee ballot since 1935. 1

Currently, the Texas Election Code provides that “[a] qualified voter is eligible for early voting by

mail if the voter has a sickness or physical condition that prevents the voter from appearing at the

polling place on election day without a likelihood of needing personal assistance or of injuring the

voter’s health.” 2

           Litigation prompted by the COVID-19 pandemic has provided additional guidance on the

scope of these criteria. The Texas Supreme Court recognized that the risk of contracting the virus

is “greater for certain persons or in certain situations,” and that “a voter can take into consideration

aspects of his health and his health history that are physical conditions in deciding whether, under

the circumstances, to apply to vote by mail because of disability.” In re State of Texas, 602 S.W.3d

549, 560 (Tex. 2020). Thus, persons with underlying health conditions that render them

particularly at risk from COVID-19 are entitled to vote absentee specifically for the purpose of

avoiding crowded polling places.

           This rationale tracks the clear scientific evidence that people with underlying health

conditions are at a higher risk for death and severe disease from COVID-19 than people without

these conditions. In re State of Texas, 602 S.W.3d at 550; People First of Alabama v. Merrill,

No. 2:20-CV-00619-AKK, 2020 WL 3207824, at *1 (N.D. Ala. June 15, 2020); CDC COVID-

19 RESPONSE TEAM, MORBIDITY & MORTALITY WEEKLY REPORT, PRELIMINARY ESTIMATES OF

THE PREVALENCE OF SELECTED UNDERLYING HEALTH CONDITIONS AMONG PATIENTS WITH

CORONAVIRUS DISEASE 2019 — UNITED STATES, FEBRUARY 12–MARCH 28, 2020, at 382

1
    Act of May 17, 1935, 44th Leg., R.S., ch. 300, § 1, 1935 Tex. Gen. Laws 700, 700.
2
    TEX. ELEC. CODE § 82.002(a).



                                                          3
(Mar. 31, 2020). 3 Persons with disabilities are three times more likely than adults without

disabilities to have heart disease, stroke, diabetes, cancer, or other preexisting conditions. 4

According to CDC data, while the risks posed by COVID-19 increase as patients age, people

with chronic conditions of all ages face higher risks; the data shows that those who have an

underlying condition are six times more likely to be hospitalized and twelve times more likely to

die than those without an underlying condition. See CDC COVID-19 RESPONSE TEAM,

MORBIDITY & MORTALITY WEEKLY REPORT, CORONAVIRUS DISEASE 2019 CASE SURVEILLANCE

— UNITED STATES, JANUARY 22–MAY 30, 2020, at 763, Table 3 (June 19, 2020). 5 In every age

bracket, the rate of hospitalization and death is higher for those with chronic conditions. Id. For

this reason and others, the CDC has concluded that its findings “highlight the continued need for

community mitigation strategies, especially for vulnerable populations.” Id. at 764.

        Members of Amici’s organizations are one such vulnerable population. Because of the risks

to their health, voting absentee is far preferable to in-person voting. Medical experts have advised

that maintaining social distance and minimizing contact with others is critical to preventing an

infection of COVID-19. In-person voting necessarily involves being around other people who may

be ill with COVID-19. In populous counties like Travis and Harris, Governor Abbott’s October 1

Order limiting drop-off sites to one per county means that early absentee voting will also involve

exposure to crowds and a lack of social distancing. See ECF No. 8-1 (Hollins Decl.) ¶ 20 (“If we

are forced to reduce to one location, I anticipate that toward the end of the early voting and

especially on Election Day, we will see massive lines to return ballots in person.”)



3
  Available at http://dx.doi.org/10.15585/mmwr.mm6913e2 (last visited October 6, 2020).
4
  See Coronavirus Disease 2019 (COVID-19): People with Disabilities, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-disabilities.html (last visited
October 6, 2020).
5
  Available at http://dx.doi.org/10.15585/mmwr.mm6924e2 (last visited October 6, 2020).



                                                        4
II.       Multiple drop-off sites are needed regardless of the pandemic.

          Restricting ballot drop-off to a single location will specially burden voters with disabilities

in other tangible ways, too. As Amici’s members know all too well, these voters often face a series

of additional obstacles, particularly when voting at distant locations. As set forth below, the

experiences of voters in Travis and Harris Counties – both disproportionately harmed by the

October 1 Order – are illustrative.

          Kathryn Nowlin is a 34-year old resident of Harris County and a member of ADAPT. She

lives with a family member and is pursuing her bachelor’s degree. She has rheumatoid arthritis,

fibromyalgia, and spinal stenosis. She uses a power wheelchair and travels via bus for

transportation, as she is unable to drive. She had intended to drop off her ballot at a site close to

her home, but its closure has disrupted those plans. The sole remaining drop-off site, the NRG

Arena in a central part of Houston, is simply too far: a trip of that distance and duration on a bus,

while seated in her wheelchair, would cause her significant fatigue and pain. Her disabilities make

such a long-distance round-trip impossible. Ms. Nowlin now does not know how she will cast her

ballot.

          David Wittie is a 64-year old resident of Travis County and is a member of REV UP Texas

and ADAPT. He is a voter with post-polio syndrome and uses a power wheelchair. He depends on

the fixed-route bus system in Austin to get around the city. He had planned to use the nearest

accessible drop-off site for his mail-in ballot because he has concerns about the reliability of his

mail, but that location will be closed should the October 1 Order stand. The sole remaining site,

by contrast, is not accessible to him. He does not yet know how he will cast his ballot.

          These are examples of systemic issues that will impact countless voters with disabilities

should the October 1 Order stand, but they are by no means comprehensive. Lengthier travel times

introduce all manner of complexity for Amici’s membership – for example, necessitating breaks


                                                    5
for bathrooms, medication, or rest, any of which can be a substantial ordeal. Crowded locations

risk anxiety and other sensory issues for voters with conditions such as autism. And as noted in

the prior section, many of these voters have preexisting conditions that make them more

susceptible to COVID-19, adding another layer of risk to a single drop-off location, which will

necessarily be far more crowded than if the additional locations are maintained. Likewise, the risk

of transmission during transit will also increase, as voters spend longer times on public transit

traveling to and from more distant drop-off sites. Just like Ms. Nawlins and Mr. Wittie, people

with disabilities are more likely to rely on public transportation to drop off their mail-in ballots,

and public transportation has the highest COVID death rate among all modes of commute. 6

       Nor is voting by mail an adequate alternative, especially as Election Day nears. Members

do not trust that their votes will be counted if submitted by mail — and with good reason. Two

federal judges have recently stepped in to enjoin the U.S. postal service from implementing

procedural changes that they found would adversely impact the delivery of ballots. And, as detailed

in Plaintiffs’ Motion, the USPS has specifically warned that there is a significant risk in Texas that

mailed ballots may not be returned in time to be counted. (Pl. Mot. for TRO at 6-7 (citing USPS

letter)). Accordingly, just like Ms. Nowlin and Mr. Wittie, many of Amici’s members planned to

take advantage of the counties’ drop-off sites.

III.   The impacts on voters with disabilities further support Plaintiffs’ requested
       injunctive relief.

       As Plaintiffs have compellingly demonstrated, the Governor’s October 1 Order imposes

substantial hardship on all voters who are eligible for an absentee ballot, especially in more

populous and geographically larger counties. Yet, the impact on voters with disabilities is worse


6
 See Christopher R. Knittel and Bora Ozaltun, What Does and Does Not Correlate with COVID-
19 Death Rates, National Bureau of Economic Research Working Paper Series. Working Paper
27391 (June 2020), available at https://www.nber.org/papers/w27391.pdf.


                                                  6
still, injecting difficulty into virtually every step of the process. These hardships weigh strongly

against the legality of the Order, and thus in support of the Plaintiffs’ request for injunctive relief.

       Plaintiffs’ first claim is for violation of the fundamental right to vote under the First and

Fourteenth Amendments. Dkt. 16 at 16-18. When analyzing the constitutionality of a restriction

on voting, the Court “must weigh ‘the character and magnitude of the asserted injury to the rights

protected by the First and Fourteenth Amendments that the plaintiff seeks to vindicate’ against

‘the precise interests put forward by the State as justifications for the burden imposed by its rule,’

taking into consideration ‘the extent to which those interests make it necessary to burden the

plaintiff’s rights.’” Burdick, 504 U.S. at 434 (quoting Anderson v. Celebrezze, 460 U.S. 780, 789

(1983)). As explained at length above, the burden to voters with disabilities are significant. With

the delays to the USPS, and the inherent danger and difficulty of in-person voting during a

pandemic, reasonably located ballot drop-off locations became the only viable option for Amici’s

members and many others like them. The October 1 Order effectively stripped that option, and it

did so without any legitimate basis or purpose, as detailed at length in Plaintiffs’ motion.

       Likewise, under Plaintiffs’ second claim for arbitrary disenfranchisement under the equal

protection clause of the Fourteenth Amendment, the Court must inquire whether the State has, “by

later arbitrary and disparate treatment, value[d] one person’s vote over that of another.” Bush v.

Gore, 531 U.S. 98, 104-05; see also id. at 106 (finding that voting procedures that “vary not only

from county to county but indeed within a single county” are not “sufficient [to] guarantee[] equal

treatment”); see, e.g., Harper v. Va. Bd. of Elections, 383 U.S. 663, 665 (1966) (“[O]nce the

franchise is granted to the electorate, lines may not be drawn which are inconsistent with the Equal

Protection Clause of the Fourteenth Amendment.”). As explained above, the “arbitrary and




                                                   7
disparate” treatment of voters in affected counties is markedly heightened for voters with

disabilities.

        It also bears noting that the October 1 Order appears to run afoul of the Americans with

Disabilities Act (“ADA”), which protects the rights of voters with disabilities. While not pled by

Plaintiffs, these claims are available to Amici, its members, and voters with disabilities generally.

The requested injunctive relief thus delivers the added benefit of avoiding violation of laws and

regulations that are specifically meant to tear down barriers for persons with disabilities. Further,

as noted, the relevant merits inquiry for Plaintiffs’ pled claims requires an assessment of the State’s

basis for the sudden restriction on drop-off locations. The State’s generic interest in voting security

is not enough to justify a regulation that violates the ADA, particularly given the scant evidence

that the October 1 Order somehow improves security. See People First of Alabama v. Merrill, No.

2:20-CV-00619-AKK, 2020 WL 3207824, *25 (N.D. Ala. June 15, 2020), appeal dismissed, No.

20-12184-GG, 2020 WL 5543717 (11th Cir. July 17, 2020) (granting preliminary injunction

against Alabama’s photo ID requirement for absentee voting; plaintiffs would likely prevail on

ADA claim because the law would require disabled voters, who are at higher risk for COVID-19

complications, to forego social distancing guidelines).

        For example, the ADA broadly protects against discrimination on the basis of disability

(42 U.S.C. § 12132), and that protection extends to voting. See Nat'l Fed’n of the Blind v. Lamone,

813 F.3d 494, 507 (4th Cir. 2016) (“Voting is a quintessential public activity[,]” and “[e]nsuring

that disabled individuals are afforded an opportunity to participate in voting that is equal to that

afforded others helps ensure that those individuals are never relegated to a position of political

powerlessness.”) (citations omitted). Under the ADA, discrimination includes having “methods of

administration” that have the “effect of defeating or substantially impairing accomplishment of the




                                                  8
objectives of the public entity’s program with respect to individuals with disabilities.” 28 C.F.R.

§ 35.130(b)(3)(ii). “In other words, a public entity cannot actively undercut the ability of a public

program to benefit those with disabilities.” Van Velzor v. City of Burleson, 43 F. Supp. 3d 746,

752 (N.D. Tex. 2014) (denying motion to dismiss plaintiff’s ADA claim). Here, as set out above,

the October 1 Order actively undercuts the participation of voters with disabilities by forcing them

to risk unnecessary exposure to a deadly virus.

       Likewise, the ADA also mandates that public entities make “reasonable modifications in

policies, practices, or procedures when the modifications are necessary to avoid discrimination on

the basis of disability”. 28 C.F.R. § 35.130(b)(7)(i); Van Velzor, 43 F. Supp. 3d at 760 (explaining

that “a few reasonable accommodations” were needed “so that persons with disabilities receive

meaningful access to [a public] benefit”); Frame v. City of Arlington, 657 F.3d 215 (5th Cir. 2011)

(en banc) (“As the Supreme Court stated in Tennessee v. Lane, Title II imposes an ‘obligation to

accommodate,’ or a ‘reasonable modification requirement.’”); Patterson v. Kerr County, No. SA-

05-CA-0626-RF, 2007 WL 2086671, at *7 (W.D. Tex. July 18, 2007) (“Because the regulation

requires modifications that are ‘necessary to avoid discrimination on the basis of disability,’

liability does not depend on evidence of purposeful discrimination”). Providing additional

locations for ballot drop-off boxes is a reasonable modification that is necessary to provide people

with disabilities an equal opportunity to cast their ballots. Further, because additional ballot drop-

off locations had already been provided by the counties, there is no “fundamental alteration”

defense available to the state of Texas.

                                           CONCLUSION

       For the foregoing reasons, Amici support Plaintiffs’ motion for a temporary restraining

order or preliminary injunction, and respectfully urge the Court to grant the requested relief.




                                                  9
Dated: October 8, 2020                   Respectfully submitted,

/s/ Mimi Marziani                        /s/ Nimish Desai
Mimi Marziani, Texas Bar No. 24091906    Nimish Desai, Texas Bar No. 24105238
Hani Mirza, Texas Bar No. 24083512       Anne B. Shaver, California Bar No. 255928
TEXAS CIVIL RIGHTS PROJECT               Lieff Cabraser Heimann & Bernstein, LLP
1405 Montopolis Drive                    275 Battery Street, 29th Floor
Austin, Texas 78741                      San Francisco, CA 94111-3339
512-474-5073 (Telephone)                 Telephone: (415) 956-1000
512-474-0726 (Facsimile)                 Facsimile: (415) 956-1008
mimi@texascivilrightsproject.org         ndesai@lchb.com
hani@texascivilrightsproject.org         ashaver@lchb.com

/s/ Lia S. Davis                         /s/ Edgar Saldivar
Lia S. Davis, Texas Bar No. 24071411     Andre Segura, Texas Bar No. 24107112
DISABILITY RIGHTS TEXAS                  Edgar Saldivar, Texas Bar No. 24038188
2222 West Braker Lane                    Anjali Salvador, Texas Bar No. 24110324
Austin, Texas 78758-1024                 David Donatti, Texas Bar No. 24097612
(512) 454-4816 (phone)                   ACLU Foundation of Texas, Inc.
(512) 454-3999 (fax)                     P.O. Box 8306
ldavis@drtx.org                          Houston, TX 77288
                                         Telephone: (713) 325-7011
                                         Fax: (713) 942-8966
                                         esaldivar@aclutx.org
                                         asegura@aclutx.org
                                         asalvador@aclutx.org
                                         ddonatti@aclutx.org

                                         Attorneys for Amicus Curiae




                                        10
                                CERTIFICATE OF SERVICE

       I certify that on October 7, 2020, the foregoing was served on all parties of record

registered for CM/ECF notifications and is also being provided by e-mail to the following

counsel for Defendants.

Defendants Abbott and Hughes: Patrick Sweeten (patrick.sweeten@oag.texas.gov)
Defendant DeBeauvoir: Sherine Thomas (sherine.thomas@traviscountytx.gov)
Defendant Hollins: Susan Hays (hayslaw@me.com)
Defendant Oldham: Justin Pfeiffer (justin.pfeiffer@fortbendcountytx.gov)


                                             /s/ Edgar Saldivar
                                             Edgar Saldivar




                                                11
